DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on August 22nd, 2022.
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss (US Pub. No. 20200130705).

Regarding Claim 1, Boss discloses A driving scene understanding method, being applicable to a neural network, wherein the driving scene method is implemented by a processor in a self- driving device such that the processor is caused to perform the following operations: identifying, based on driving behavior data of a human driver, a stress driving behavior of the human driver, wherein the stress driving behavior comprises at least one of the following: stopping, car-following, overtaking or avoiding; determining a class of the identified stress driving behavior;  [Boss, see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.] 
determining at least one target according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior, wherein the driving scene information comprises at least one of the following: a reference track, an actual traveling track, static obstacle information, dynamic obstacle information, and road information; and performing driving scene understanding according to the determined at least one target.  [Boss, see at least [0067] and [0068] wherein the vehicle needs to complete a maneuver to avoid an automobile accident, in which this maneuver will surely cause stress to a passenger, and to ensure safety of the passenger, the vehicle still senses it must make an evasive maneuver to avoid causing an accident with another object.]

Regarding Claim 11, Boss discloses An electronic device, comprising: a processor; and a memory to store instructions executable to the processor, wherein when the instructions are executed, the processor is caused to implement the following operations: identifying, based on driving behavior data of a human driver, a stress driving behavior of the human driver, wherein the stress driving behavior comprises at least one of the following: stopping, car-following, overtaking or avoiding; determining a class of the identified stress driving behavior;  [Boss, see at least [0039] and Fig. 1 in which a computer application on a host server can be used to store instruction sets and where the instructions can be executed by a processor. Also see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.]
determining at least one target according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior, wherein the driving scene information comprises at least one of the following: a reference track, an actual traveling track, static obstacle information, dynamic obstacle information, and road information; and performing driving scene understanding according to the determined at least one target. [Boss, see at least [0067] and [0068] wherein the vehicle needs to complete a maneuver to avoid an automobile accident, in which this maneuver will surely cause stress to a passenger, and to ensure safety of the passenger, the vehicle still senses it must make an evasive maneuver to avoid causing an accident with another object.]

Regarding Claim 20, Boss discloses A non-transitory computer-readable storage medium, storing computer-readable program code, wherein when the computer-readable program code is executed by a processor, the processor is caused to implement the following operations: identifying, based on driving behavior data of a human driver, a stress driving behavior of the human driver, wherein the stress driving behavior comprises at least one of the following: stopping, car-following, overtaking or avoiding; determining a class of the identified stress driving behavior; [Boss, see at least [0073]-[0074] in which a the host server 100 can include many professors and computer-readable storage medias, in which the computer readable storage media is to be executed by a processor to perform application programs for the operating system. Also see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.]
determining at least one target corresponding to the stress driving behavior according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior, wherein the driving scene information comprises at least one of the following: a reference track, an actual traveling track, static obstacle information, dynamic obstacle information, and road information; and performing driving scene understanding according to the determined at least one target. [Boss, see at least [0067] and [0068] wherein the vehicle needs to complete a maneuver to avoid an automobile accident, in which this maneuver will surely cause stress to a passenger, and to ensure safety of the passenger, the vehicle still senses it must make an evasive maneuver to avoid causing an accident with another object.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8, 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boss (US Pub. No. 20200130705), in view of Reiner (U.S Pub. No. 20210221404).

Regarding claim 2, Boss doesn’t specifically disclose The method according to claim 1, wherein identifying the stress driving behavior of a human driver comprises: obtaining driving behavior data of the human driver in a time sequence, wherein the driving behavior data comprises a velocity of a driving device and a steering angle of the driving device; and searching, by using a search network in the neural network, the driving behavior data for partial driving behavior data having a first feature as stress driving behavior data.
However, Reiner discloses The method according to claim 1, wherein identifying the stress driving behavior of a human driver comprises: obtaining driving behavior data of the human driver in a time sequence, wherein the driving behavior data comprises a velocity of a driving device and a steering angle of the driving device; (Reiner, see at least [0191] in which the driver monitor 620 can communicate with the ADAS 606 to initiate steering action to steer the vehicle away from the projected path of an incoming car. And also see at least [0193] in which the driver state attributes of the driver 204 indicates an increased stress, fear, anxiety or etc and attempt to initiate vehicle control actions to prevent abnormal driving events.)
and searching, by using a search network in the neural network, the driving behavior data for partial driving behavior data having a first feature as stress driving behavior data. (Reiner, see at least [0128]-[0131] wherein a neural network can be used to train and identify abnormal driving events and identify response patterns with the driver such as facial expressions, limb gestures, body poses, and etc. Also see at least [0124], “abnormal driving events which may be unusual, surprising, stressing, life and/or injury threatening and/or the like”);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Boss such that it incorporates Reiner’s teaching of control behavior to comprise of steering actions when an abnormal driving event occurs and when the driver is recognized to be in stress due to abnormal driving events because Reiner further teaches that a neural network can be used to identify patterns of a driver to understand stressful events and identify how to react in such a situation including steering actions that might be needed to avoid a collision. (Reiner, see at least [0124] and [0128]-[0131]).

Regarding claim 3, Boss doesn’t specifically disclose The method according to claim 2, wherein the first feature comprises features regarding change amount in the velocity and the steering angle of the driving device.
However, Reiner discloses The method according to claim 2, wherein the first feature comprises features regarding change amount in the velocity and the steering angle of the driving device. (Reiner, see at least [0191], “For example, in case the predicted abnormal driving event is a car collision, the RT driver monitor 620 may communicate with the ADAS 606 to initiate a breaking action to stop the vehicle 604. In another example, assuming the predicted abnormal driving event is a car collision with a car approaching from the front of the vehicle 604. In such case the RT driver monitor 620 may communicate with the ADAS 606 to initiate a steering action to steer the vehicle 604 away from the projected path of incoming car.”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Boss such that it incorporates Reiner’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device because Reiner further teaches that being able to initiate a steering action can assist in steering the vehicle away from the projected path of an incoming car. (Reiner, see at least [0191]).

Regarding Claim 4, Boss discloses and marking the stress driving behavior data with a class label according to the identified second feature, wherein the class label comprises at least one of the following: stopping, car-following, overtaking and avoiding. [Boss, see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.]
Boss does not disclose The method according to claim 2, wherein determining the class of the identified stress driving behavior comprises: identifying a second feature of the stress driving behavior data by using a classification network in the neural network, 
However, Reiner discloses The method according to claim 2, wherein determining the class of the identified stress driving behavior comprises: identifying a second feature of the stress driving behavior data by using a classification network in the neural network. [Reiner, see at least [0076] wherein abnormal driving events can include stressful driving events and also see at least [0195]-[0196] wherein a neural network is used to identify signal patterns of the drivers eyes to analyze patterns to determine indication of abnormal driving events.] 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Boss such that it incorporates Reiner’s teaching of using neutral networks to classify stressful driving behaviors and stressful driving events because Reiner further teaches that the neural network can be used to identify patterns of a driver to understand stressful events and identify how a driver gets stressed. (Reiner, see at least [0076], [0195]-[0196]).

Regarding claim 5, Boss doesn’t specifically disclose The method according to claim 4, wherein the second feature comprises features regarding change trend in the velocity and the steering angle of the driving device.
However, Reiner discloses The method according to claim 4, wherein the second feature comprises features regarding change trend in the velocity and the steering angle of the driving device. (Reiner, see at least [0191], “For example, in case the predicted abnormal driving event is a car collision, the RT driver monitor 620 may communicate with the ADAS 606 to initiate a breaking action to stop the vehicle 604. In another example, assuming the predicted abnormal driving event is a car collision with a car approaching from the front of the vehicle 604. In such case the RT driver monitor 620 may communicate with the ADAS 606 to initiate a steering action to steer the vehicle 604 away from the projected path of incoming car.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Boss such that it incorporates Reiner’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device because Reiner further teaches that being able to initiate a steering action can assist in steering the vehicle away from the projected path of an incoming car. (Reiner, see at least [0191]).

Regarding Claim 6, modified Boss discloses determining the at least one target based on the stress driving behavior on which the attention processing is performed and the driving scene information corresponding to the stress driving behavior; [Boss, see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.] 
Modified Boss does not disclose The method according to claim 1, wherein determining the at least one target according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior comprises: performing, by using an attention network in the neural network, attention processing on the stress driving behavior according to the class of the stress driving behavior; performing a safe distance identification on each of the at least one target by using a responsibility sensitive safety circuit; and for a target corresponding to a safe distance less than a preset value, marking the target with an attention label. 

However, Reiner discloses The method according to claim 1, wherein determining the at least one target according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior comprises: performing, by using an attention network in the neural network, attention processing on the stress driving behavior according to the class of the stress driving behavior; [Reiner, see at least [0076] wherein abnormal driving events can include stressful driving events and also see at least [0195]-[0196] wherein a neural network is used to identify signal patterns of the drivers eyes to analyze patterns to determine indication of abnormal driving events.] and performing a safe distance identification on each of the at least one target by using a responsibility sensitive safety circuit [Reiner, see at least [0124] “In another example, a certain abnormal driving event may include a bicycle rider detected in close proximity to the vehicle driven by the driver 204.” Examiner notes that if a bicycle rider can be detected in close proximity then the distance between the vehicle and object can be concluded through proximity sensors ); and for a target corresponding to a safe distance less than a preset value, marking the target with an attention label [Reiner, see at least [0122]-[0123] ‘The driving events may include one or more driving patterns, for example, driving on a road, driving in a street, accelerating, decelerating, breaking, taking a turn and/or the like. The driving events may further relate to one or more other objects identified in the vehicles environment (real or simulated), for example, another vehicle, a pedestrian, a bicycle rider, road infrastructure (e.g. polls, traffic lights, traffic signs, traffic barriers, etc.), road markings (e.g. road crossing, lane separation markings, etc.) and/or the like”]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Boss such that it incorporates Reiner’s teaching of using neutral networks to classify stressful driving behaviors and stressful driving events because Reiner further teaches that the neural network can be used to identify patterns of a driver to understand stressful events and identify how a driver gets stressed. (Reiner, see at least [0076], [0195]-[0196]).

Regarding Claim 7, Boss does not discloses The method according to claim 6, wherein performing, according to the class of the stress driving behavior, the attention processing on the stress driving behavior by using the attention network comprises: for a stress driving behavior of a stopping class, detecting whether a traffic light exists in a traveling direction of the driving device, wherein in response to that a traffic light exists, determining the traffic light as the target and marking the traffic light with the attention label; and in response to that no traffic light exists, paying attention around the driving device.  
However, Reiner discloses The method according to claim 6, wherein performing, according to the class of the stress driving behavior, the attention processing on the stress driving behavior by using the attention network comprises: for a stress driving behavior of a stopping class, detecting whether a traffic light exists in a traveling direction of the driving device, wherein in response to that a traffic light exists, determining the traffic light as the target and marking the traffic light with the attention label; and in response to that no traffic light exists, paying attention around the driving device.  (Reiner, see at least [0123] wherein driving events may include driving patterns such as accelerating, decelerating, breaking, and taking turns. The driving events can further relate to objects in the vehicles environment such as traffic lights and traffic signs. Also at least [0076] wherein abnormal driving events can include stressful driving events and also see at least [0195]-[0196] wherein a neural network is used to identify signal patterns of the drivers eyes to analyze patterns to determine indication of abnormal driving events.]

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Boss such that it incorporates Reiner’s teaching of using neutral networks to classify stressful driving behaviors and stressful driving events, including driving patterns of stopping, speeding and decelerating where traffic lights or signs can be the cause because Reiner further teaches that the neural network can be used to identify patterns of a driver to understand stressful events and identify how a driver gets stressed due to objects in the environment of the vehicle. (Reiner, see at least [0076], [0195]-[0196]).

Regarding Claim 8, modified Boss discloses The method according to claim 7, further comprising at least one of the following: for a stress driving behavior of an overtaking class, paying attention in front of and beside the driving device; for a stress driving behavior of a car-following class, paying attention in front of the driving device; and for a stress driving behavior of an avoiding class, paying attention in front of, behind and beside the driving device. [Boss, see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.]

Regarding claim 9, Boss doesn’t specifically disclose wherein the driving scene information comprises at least image frame information, and the performing driving scene understanding according to the determined at least one target comprises: for each of the at least one target, extracting an image feature corresponding to the target by performing convolution processing on a plurality of image frames related to the target with a convolutional neural network (CNN) in the neural network; allocating, based on the image feature, a weight to each of the image frames with a long short-term memory (LSTM) network in the neural network, capturing, according to each of the image frames to which the weight is allocated, an action feature of the target with an optical flow method; and determining, based on the action feature of the target, semantic description information of the target as a driving scene understanding result.
However, Reiner discloses wherein the driving scene information comprises at least image frame information, and the performing driving scene understanding according to the determined at least one target comprises: for each of the at least one target, extracting an image feature corresponding to the target by performing convolution processing on a plurality of image frames related to the target with a convolutional neural network (CNN) in the neural network (see at least [0124],); allocating, based on the image feature, a weight to each of the image frames with a long short-term memory (LSTM) network in the neural network, capturing, according to each of the image frames to which the weight is allocated, an action feature of the target with an optical flow method; and determining, based on the action feature of the target, semantic description information of the target as a driving scene understanding result.


Regarding Claim 10, modified Boss discloses A track planning method, applied to a track planning module of a self- driving device, the method being implemented by a processor and comprising: obtaining driving scene information, wherein the driving scene information comprises at least one of the following: a reference track, an actual traveling track, static obstacle information, dynamic obstacle information, and road information; and performing track planning by using a track planning model and the obtained driving scene information, wherein training data used by the track planning model is classified and/or marked with a driving scene understanding result obtained by using the method according to claim 1. [Boss, see at least [0039] and Fig. 1 in which a computer application on a host server can be used to store instruction sets and where the instructions can be executed by a processor. Also see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.]

Regarding claim 12, Boss doesn’t specifically disclose The electronic device according to claim 11, wherein the identifying a stress driving behavior of a human driver comprises: obtaining driving behavior data of the human driver in a time sequence, wherein the driving behavior data comprises a velocity of a driving device and/or a steering angle of the driving device; and searching, by using a search network, the driving behavior data for partial driving behavior data having a first feature as stress driving behavior data. 
However, Reiner discloses The electronic device according to claim 11, wherein the identifying a stress driving behavior of a human driver comprises: obtaining driving behavior data of the human driver in a time sequence, wherein the driving behavior data comprises a velocity of a driving device and/or a steering angle of the driving device. (Reiner, see at least [0191] in which the driver monitor 620 can communicate with the ADAS 606 to initiate steering action to steer the vehicle away from the projected path of an incoming car. And also see at least [0193] in which the driver state attributes of the driver 204 indicates an increased stress, fear, anxiety or etc and attempt to initiate vehicle control actions to prevent abnormal driving events.)
and searching, by using a search network, the driving behavior data for partial driving behavior data having a first feature as stress driving behavior data. (Reiner, see at least [0128]-[0131] wherein a neural network can be used to train and identify abnormal driving events and identify response patterns with the driver such as facial expressions, limb gestures, body poses, and etc. Also see at least [0124], “abnormal driving events which may be unusual, surprising, stressing, life and/or injury threatening and/or the like”);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Boss such that it incorporates Reiner’s teaching of control behavior to comprise of steering actions when an abnormal driving event occurs and when the driver is recognized to be in stress due to abnormal driving events because Reiner further teaches that a neural network can be used to identify patterns of a driver to understand stressful events and identify how to react in such a situation including steering actions that might be needed to avoid a collision. (Reiner, see at least [0124] and [0128]-[0131]).

Regarding claim 13, Boss doesn’t specifically disclose The electronic device according to claim 11, wherein the first feature comprises features regarding variations in the velocity and the steering wheel of the driving device. 
However, Reiner discloses The electronic device according to claim 11, wherein the first feature comprises features regarding variations in the velocity and the steering wheel of the driving device. (Reiner, see at least [0191], “For example, in case the predicted abnormal driving event is a car collision, the RT driver monitor 620 may communicate with the ADAS 606 to initiate a breaking action to stop the vehicle 604. In another example, assuming the predicted abnormal driving event is a car collision with a car approaching from the front of the vehicle 604. In such case the RT driver monitor 620 may communicate with the ADAS 606 to initiate a steering action to steer the vehicle 604 away from the projected path of incoming car.”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Boss such that it incorporates Reiner’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device because Reiner further teaches that being able to initiate a steering action can assist in steering the vehicle away from the projected path of an incoming car. (Reiner, see at least [0191]).

Regarding Claim 14, Boss discloses and marking the stress driving behavior data with a class label according to the identified second feature, wherein the class label comprises at least one of the following: stopping, car-following, overtaking and avoiding. [Boss, see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.]
Boss does not disclose The electronic device according to claim 12, wherein the determining a class of the identified stress driving behavior comprises: identifying, by using a classification network in a neural network, a second feature of the stress driving behavior data,
However, Reiner discloses The electronic device according to claim 12, wherein the determining a class of the identified stress driving behavior comprises: identifying, by using a classification network in a neural network, a second feature of the stress driving behavior data. [Reiner, see at least [0076] wherein abnormal driving events can include stressful driving events and also see at least [0195]-[0196] wherein a neural network is used to identify signal patterns of the drivers eyes to analyze patterns to determine indication of abnormal driving events.] 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Boss such that it incorporates Reiner’s teaching of using neutral networks to classify stressful driving behaviors and stressful driving events because Reiner further teaches that the neural network can be used to identify patterns of a driver to understand stressful events and identify how a driver gets stressed. (Reiner, see at least [0076], [0195]-[0196]).

Regarding claim 15, Boss doesn’t specifically disclose The electronic device according to claim 14, wherein the second feature comprises features rearding variation trend in the velocity and the steering angle of the driving device
However, Reiner discloses The electronic device according to claim 14, wherein the second feature comprises features rearding variation trend in the velocity and the steering angle of the driving device. (Reiner, see at least [0191], “For example, in case the predicted abnormal driving event is a car collision, the RT driver monitor 620 may communicate with the ADAS 606 to initiate a breaking action to stop the vehicle 604. In another example, assuming the predicted abnormal driving event is a car collision with a car approaching from the front of the vehicle 604. In such case the RT driver monitor 620 may communicate with the ADAS 606 to initiate a steering action to steer the vehicle 604 away from the projected path of incoming car.”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system in Boss such that it incorporates Reiner’s teaching of a control behavior to comprise of a variation with the velocity and steering angle of the driving device because Reiner further teaches that being able to initiate a steering action can assist in steering the vehicle away from the projected path of an incoming car. (Reiner, see at least [0191]).

Regarding Claim 16, modified Boss discloses determining the at least one target based on the stress driving behavior on which the attention processing is performed and the driving scene information corresponding to the stress driving behavior; [Boss, see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will cause stress to the driver, but the vehicle 130 still executes the maneuver to ensure safety of the passengers.] 
Modified Boss does not disclose The method according to claim 1, wherein determining the at least one target according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior comprises: performing, by using an attention network in the neural network, attention processing on the stress driving behavior according to the class of the stress driving behavior; and performing a safe distance identification on each of the at least one target by using a responsibility sensitive safety circuit and for a target corresponding to a safe distance less than a preset value, marking the target with an attention label.

However, Reiner discloses The electronic device according to claim 11, wherein determining the at least one target corresponding to the stress driving behavior according to the identified stress driving behavior, the class of the stress driving behavior and driving scene information corresponding to the stress driving behavior comprises: performing, by using an attention network in a neural network, attention processing on the stress driving behavior according to the class of the stress driving behavior; [Reiner, see at least [0076] wherein abnormal driving events can include stressful driving events and also see at least [0195]-[0196] wherein a neural network is used to identify signal patterns of the drivers eyes to analyze patterns to determine indication of abnormal driving events.] and performing a safe distance identification on each of the at least one target by using a responsibility sensitive safety circuit [Reiner, see at least [0124] “In another example, a certain abnormal driving event may include a bicycle rider detected in close proximity to the vehicle driven by the driver 204.” Examiner notes that if a bicycle rider can be detected in close proximity then the distance between the vehicle and object can be concluded through proximity sensors ); and for a target corresponding to a safe distance less than a preset value, marking the target with an attention label [Reiner, see at least [0122]-[0123] ‘The driving events may include one or more driving patterns, for example, driving on a road, driving in a street, accelerating, decelerating, breaking, taking a turn and/or the like. The driving events may further relate to one or more other objects identified in the vehicles environment (real or simulated), for example, another vehicle, a pedestrian, a bicycle rider, road infrastructure (e.g. polls, traffic lights, traffic signs, traffic barriers, etc.), road markings (e.g. road crossing, lane separation markings, etc.) and/or the like”]

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Boss such that it incorporates Reiner’s teaching of using neutral networks to classify stressful driving behaviors and stressful driving events because Reiner further teaches that the neural network can be used to identify patterns of a driver to understand stressful events and identify how a driver gets stressed. (Reiner, see at least [0076], [0195]-[0196]).

Regarding Claim 17, Boss does not discloses The electronic device according to claim 16, wherein the performing, according to the class of the stress driving behavior, attention processing on the stress driving behavior by using an attention network comprises: for a stress driving behavior of a stopping class, detecting whether a traffic light exists in a traveling direction of the driving device, wherein in response to that a traffic light exists, determining the traffic light as the target and marking the traffic light with the attention label; and in response to that no traffic light exists, paying attention around the driving device.  
However, Reiner discloses The electronic device according to claim 16, wherein the performing, according to the class of the stress driving behavior, attention processing on the stress driving behavior by using an attention network comprises: for a stress driving behavior of a stopping class, detecting whether a traffic light exists in a traveling direction of the driving device, wherein in response to that a traffic light exists, determining the traffic light as the target and marking the traffic light with the attention label; and in response to that no traffic light exists, paying attention around the driving device. (Reiner, see at least [0123] wherein driving events may include driving patterns such as accelerating, decelerating, breaking, and taking turns. The driving events can further relate to objects in the vehicle’s environment such as traffic lights and traffic signs. Also at least [0076] wherein abnormal driving events can include stressful driving events and also see at least [0195]-[0196] wherein a neural network is used to identify signal patterns of the drivers eyes to analyze patterns to determine indication of abnormal driving events.]

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Boss such that it incorporates Reiner’s teaching of using neutral networks to classify stressful driving behaviors and stressful driving events, including driving patterns of stopping, speeding and decelerating where traffic lights or signs can be the cause because Reiner further teaches that the neural network can be used to identify patterns of a driver to understand stressful events and identify how a driver gets stressed due to objects in the environment of the vehicle.  (Reiner, see at least [0076], [0195]-[0196]).

Regarding Claim 18, Boss discloses The electronic device according to claim 17, wherein performing, according to the class of the stress driving behavior, the attention processing on the stress driving behavior by using the attention network further comprises at least one of the following: for a stress driving behavior of an overtaking class, paying attention in front of and beside the driving device; for a stress driving behavior of a car-following class, paying attention in front of the driving device; and for a stress driving behavior of an avoiding class, paying attention in front of, behind and beside the driving device. [Boss, see at least [0067]-[0068] where performing module 128 is used to perform controlling actions associated with a vehicle to ensure safety of at least one user. Vehicle 130 may sense that it needs to make an evasive maneuver to avoid an automobile accident. This maneuver will surely cause stress to a passenger, and to ensure safety of the passenger, the vehicle still senses it must make an evasive maneuver to avoid causing an accident with another object.]


Allowable Subject Matter
Claim(s) 9 and 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Regarding claim 9, the prior art fails to explicitly teach The method according to claim 1, wherein the driving scene information comprises at least image frame information, and the performing driving scene understanding according to the determined at least one target comprises: for each of the at least one target, extracting an image feature corresponding to the target by performing convolution processing on a plurality of image frames related to the target with a convolutional neural network (CNN) in the neural network; allocating, based on the image feature, a weight to each of the image frames with a long short-term memory (LSTM) network in the neural network, capturing, according to each of the image frames to which the weight is allocated, an action feature of the target with an optical flow method; and determining, based on the action feature of the target, semantic description information of the target as a driving scene understanding result.

Regarding claim 19, the prior art fails to explicitly teach The electronic device according to claim 12, wherein the driving scene information comprises at least image frame information, and the performing driving scene understanding according to the determined at least one target comprises: for each of the at least one target, extracting an image feature corresponding to the target by performing convolution processing on a plurality of image frames related to the target with a convolutional neural network (CNN) in the neural network; allocating, based on the image feature, a weight to each of the image frames with a long short-term memory (LSTM) network in the neural network; capturing, according to each of the image frames to which the weight is allocated, an action feature of the target with an optical flow method; and determining, based on the action feature of the target, semantic description information of the target as a driving scene understanding result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR N. MOHAMED whose telephone number is (571)272-3562. The examiner can normally be reached Monday - Friday 7:30 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661